Court of Appeals, State of Michigan

                                               ORDER
                                                                            Douglas B. Shapiro
Valerie Urech v Pioneer State Mutual Insurance Company                        Presiding Judge

Docket No.    339784                                                        Jane M. Beckering

LC No.        16-013750 NF                                                  Michael J. Kelly
                                                                              Judges


The Court orders that the dissenting opinion is hereby AMENDED. The dissenting opinion contained
the following clerical error: Page eight, second paragraph from the bottom, the second sentence should
read: That is, reasonable minds could differ on whether Urech understood the nature of the documents
her son had her sign and whether at the end of the month she could have recalled who assisted her when.

              In all other respects, the July 2, 2019 dissenting opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chief Clerk, on




                                   JUL O9 2019
                                        Date
                                                               ~«)~-
                                                                            Chielerk
                                                                                              9-